DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160218115 A1 (Tien; Kun-Cheng et al.) in view common knowledge as evidenced by US 20140009719 A1 (Xu; Liang), US 20050036085 A1 (Sunohara, Kazuyuki  et al.), and US 20190086739 A1 (HUANG; Beizhou).

    PNG
    media_image1.png
    663
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    439
    280
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    210
    332
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    344
    467
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    467
    454
    media_image5.png
    Greyscale

Per claims 1 and 10, Tien teaches a display panel [see paragraph 0003], comprising a substrate [SUB] and a pixel structure disposed on the substrate a pixel structure [PE], comprising: a first subpixel [blue pixel electrode PE3, see paragraph 0021] comprising a first stem electrode [OP3], wherein a plurality of first domains are defined in the first subpixel by the first stem electrode [see figure 3, the four quadrants defined by the diagonal slits], each of the first domains is provided with a first slit electrode group connected to the first stem electrode [see figure 3], and each of the first slit electrode groups comprises a plurality of branch electrodes arranged obliquely and spaced apart from each other [see figure 3], 
 a second subpixel having a color different from that of the first subpixel [red and green pixel electrodes PE1, PE2, see paragraph 0021] and comprising a second stem electrode [MP], wherein a plurality of second domains are defined in the second subpixel by the second stem electrode [see the four quadrants formed by the branch electrodes], each of the second domains is provided with a second slit electrode group connected to the second stem electrode [see enlarged portion of figure 3], and each of the second slit electrode groups comprises a plurality of limb electrodes arranged obliquely and spaced apart from each other [defined as the branch electrodes at the center region of the a quadrant, as describe in Applicant’s specification, see figure 3];
 wherein the first subpixel is a blue subpixel [see paragraph 0021], the first stem electrode extends to peripheral sides of the first subpixel [see figure stems extend from the center to the periphery in the horizontal and vertical directions], and a width of any part [construed to mean at any point not all points, thus towards the center of the subpixel electrode the branch of the blue pixel is greater than the red and green pixels] of the first stem electrode is greater than a width of the second stem electrode [see figure 3].  
Tien lacks the widths of the first branch electrodes in each of the first domains are different from each other.  However, common knowledge as evidence by Xu, Sunohara, and HUANG teaches different branch electrode widths.  Improved contrast/viewing angle and grayscale would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
	Per claim 12, Tien teaches the display panel of claim 10, wherein all the branch electrodes in each of the first domains are arranged in parallel with each other, and all the limb electrodes in each of the second domains are arranged in parallel with each other [see figure 3].  
Per claims 9 and 19, Tien teaches the pixel structure of claim 1, wherein the first stem electrode comprises a first stem body arranged transversely and a second stem body arranged longitudinally, and the second stem electrode comprises a third stem body arranged transversely and a fourth stem body arranged longitudinally [see the vertical region from the center to the top, the vertical region from the center to the bottom, horizontal region from the center to the left side, and the horizontal region from the center to the right side].  

Per claims 4-6 and 14-16, Tien teaches the pixel structure of claim 3.  Tien lacks, but common knowledge teaches, wherein in each of the first domains, the greater a distance from the branch electrode to a central region of the first domain is, the smaller a width of the branch electrode is, and in each of the second domains, the greater a distance from the limb electrode to a central region of the second domain is, the smaller a width of the limb electrode English Translation of 16PCT/CN2020/123183is; wherein in each of the first domains, the greater a distance from the branch electrode to a central region of the first domain is, the greater a width of the branch electrode is, and in each of the second domains, the greater a distance from the limb electrode to a central region of the second domain is, the greater a width of the limb electrode is; wherein in each of the first domains, the first slit electrode group comprises a first branch electrode located closest to the central region of the first domain, and a second branch electrode and a third branch electrode sequentially arranged in a direction away from the first branch electrode; and in each of the second domains, the second slit electrode group comprises a first limb electrode located closest to the central region of the second domain, and a second limb electrode and a third limb electrode sequentially arranged in a direction away from the first limb electrode; wherein the first branch electrode has a width less than that of the first limb electrode, the second branch electrode has a width less than that of the second limb electrode, and the third branch electrode has a width less than that of the third limb 
Per claims 7 and 17, Tien teaches the pixel structure of claim 6.  Tien lacks, but common knowledge teaches, the first branch electrode and the second branch electrode are spaced at a spacing greater than a spacing between the first limb electrode and the second limb electrode, and the second branch electrode and the third branch electrode are spaced at a spacing greater than a spacing between the second limb electrode and the third limb electrode.  Each of claims 4-7 and 14-17 recites a variation of spacing width and branch width and it was a matter of routine skill in the art to adjust the slit width and branch width.  Improved contrast/viewing angle and grayscale would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claims 8 and 18, Tien teaches the pixel structure of claim 3.  Tien lacks, but common knowledge teaches, wherein each of the branch electrodes has a width less than a width of any one of the limb electrodes.  Each of claims 4-8 and 14-18 recites a variation of spacing width and branch width and it was a matter of routine skill in the art to adjust the slit width and branch width.  Improved contrast/viewing angle and grayscale would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871